Citation Nr: 1446926	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to an increased rating for residuals of a right clavicle fracture, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to January 16, 2014 and in excess of 40 percent since January 16, 2014.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 1962 to May 1965.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of June 2008, February 2009, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2014, the Veteran withdrew his request for a videoconference hearing before a member of the Board.  

By way of history, in a June 2008 rating decision the agency of original jurisdiction (AOJ) denied the Veteran's petition to reopen his claim for service connection for a left knee disability, denied the claims for compensable ratings for bilateral hearing loss and for residuals of a right clavicle fracture, as well as denied the claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely notice of disagreement (NOD) as to all four issues.  In August 2008, the Veteran withdrew his NOD as to the claim of service connection for PTSD.  In an April 2009 decision, the AOJ assigned a 10 percent rating for residuals of a right clavicle fracture effective from November 20, 2007, the date of the increased rating claim.  In June 2009, the Veteran perfected his appeal as to reopening his claim for service connection for a left knee disability, and for higher ratings for bilateral hearing loss and for residuals of a right clavicle fracture.  

In a June 2013 rating decision, the AOJ granted service connection and assigned a 10 percent evaluation for left knee degenerative joint disease effective November 20, 2007.  The Veteran has not appealed the rating assigned for the award or its effective date.  As such, the issue with regard to a left knee disability is no longer in appellate status.  

Also, in the above noted June 2013 rating decision, the AOJ granted service connection and assigned a 10 percent rating for degenerative disc disease (DDD) of the lumbar spine effective July 28, 2008.  The Veteran appealed the 10 percent rating assigned.  In a February 2014 rating decision, the AOJ granted a 40 percent rating for DDD of the lumbar spine effective January 16, 2014.  The Veteran perfected his appeal for higher ratings in March 2014.  

(In the above February 2014 rating decision, the AOJ also granted service connection for radiculopathy of the right lower extremity awarding a 10 percent evaluation effective July 28, 2008, and a 20 percent evaluation effective January 12, 2012.  The Veteran has not appealed the ratings assigned for the awards or their effective dates.)

Otherwise, in a February 2009 rating decision, the AOJ denied the claim for service connection for major depressive disorder.  Following the decision, the Veteran submitted evidence (i.e. medical opinion evidence) within the one-year appeal period following the adverse rating action.  The AOJ readjudicated the issue, along with a claim for entitlement to a TDIU, in March 2011 and denied both claims.  The Veteran perfected a timely appeal as to both issues in October 2011.  The Board notes that it has characterized the issue on appeal for major depressive disorder as encompassing any and all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a psychiatric disability (to include major depressive disorder) in a December 2009 letter the Veteran's treating VA psychologist opined that it was her opinion that the Veteran's depression was just as likely as not "related to, precipitated by, or exacerbated by his military service."  In a later October 2010 letter,  the VA treating psychologist noted that the Veteran's depression had its origins, to a degree, from his military service.  In her letter, the VA treating psychologist described the Veteran's military experiences as well as the stress and fear associated with such experiences.  She commented:

As a clinician, I realize that that [sic] the symptoms he reports might also be related to some aspects of [c]hronic [PTSD].  However, [m]ajor [d]epression and PTSD often co-occur and [the Veteran's] presentation has a distinctly depressive character.  I am of the opinion that his continuing mental health symptoms are likely related to his service in Vietnam.  

(Parenthetically, the evidence of record does not reflect that the Veteran served in Vietnam.  He has reported that during service he and his unit were informed that they were being sent to Vietnam but ultimately never were.  After the Veteran separated from active duty, his unit reportedly was sent to Vietnam.)

As the VA treating psychologist has identified that the Veteran's major depressive disorder may be related to his period of active duty service, and in light of the low threshold for obtaining an examination, the claim for service connection for a psychiatric disability, to include major depressive disorder, should be remanded for a VA examination and opinion.  

The Veteran is receiving Social Security Administration (SSA) disability benefits.  In a report of January 2012 VA examination (DBQ), the examiner commented that the Veteran was receiving the benefits for his service-connected DDD of the lumbar spine.  VA's duty to assist includes obtaining "relevant records" in the custody of a Federal department or agency, such as the SSA.  As such, an attempt should be made to obtain the Veteran's SSA records prior to the Board's decision in this case.  

With regard to a compensable rating for bilateral hearing loss, the Board notes that the Veteran last underwent a VA audiological examination in March 2010, some 4 1/2 years ago.  The mere passage of time does not necessarily warrant an automatic re-examination of the Veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In the present case, VA medical records received since the AOJ's last review of the Veteran's claim reflect that in November 2012 the Veteran was fitted with new hearing aids.  This evidence raises the possibility that the Veteran's hearing acuity may have worsened since his March 2010 audiology test.  On remand, the Veteran should be scheduled for a current VA audiological examination to obtain a current assessment of his hearing acuity.  

With regard to the claim for a TDIU, in December 2009 the Veteran filed his original application (VA Form 21-8940) for entitlement to a TDIU.  The Veteran alleged at that time that major depression prevented him from securing gainful employment.  On his application, the Veteran noted two years of college but no other training or education.  (Parenthetically, a January 2008 VA mental health therapy note reflects the Veteran's report that he earned a degree in "business management in a golf course setting."  The Veteran appears to have earned an associate's degree in professional golf management.)  In a January 2010 Total and Permanent Disability (Loan Discharge) form, a VA clinician commented that the Veteran's diagnosed major depressive disorder and panic disorder prevented him from working and earning money indefinitely.  The clinician noted that the Veteran could not tolerate stress and had difficulty being around people.  

Subsequently, in August 2014 the AOJ received from the Veteran an additional TDIU application.  The Veteran alleged that his service-connected DDD of the lumbar spine as well as his service-connected radiculopathy prevented him from securing gainful employment.  The Veteran identified only having a high school education with no additional education or training.  Reports of VA examinations (DBQs) in January 2012 and January 2014 reflect examiners' conclusions that the Veteran's DDD of the lumbar spine impaired his ability to work as a carpenter.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's most recent VA treatment records dated from February 2014 and associate these with the claims folders.  

2.  Request the Veteran's records from the Social Security Administration pertaining to his award for SSA disability benefits.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records.  Any action taken, to include a negative response from SSA, should be documented in writing in the claims folders.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran to undergo appropriate VA audiological and mental health examinations.  The claims folders (to include access to Virtual VA and VBMS) and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

Bilateral Hearing Loss

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should also elicited information from the Veteran concerning the functional effects of his bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  (The Veteran previously underwent a VA audiological examination in March 2010.)

Psychiatric Disability 

The examiner should elicit a detailed history from the Veteran concerning his psychiatric issues and conduct a mental assessment.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner) should be conducted.  

The examiner's review of the claims folders should include the December 2009 and October 2010 letters from the Veteran's VA treating psychologist, as discussed above, which identify the Veteran's major depressive disorder as possibly related to his period of active duty service.  

The examiner should identify all psychiatric diagnoses and provide an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that any psychiatric disability (to include major depressive disorder) diagnosed is attributable to the Veteran's period of active duty service.  If the examiner determines that the Veteran has PTSD, he or she should identify the in-service stressors linked to the disorder.  

Furthermore, if any identified psychiatric disability is found to be related to service, the examiner should comment on whether the Veteran is unable to follow substantially gainful employment due to the service-connected psychiatric disability.  In making the requested employability determination, the examiner should discuss the Veteran's level of education, other training, work experience, and the disabling effects of the service-connected psychiatric disability (or disabilities) on the Veteran's ability to follow substantially gainful employment.  The examiner should also consider the above noted January 2010 Total and Permanent Disability (Loan Discharge) form, in which a VA clinician commented that the Veteran's diagnosed major depressive disorder and panic disorder prevented him from working and earning money indefinitely.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner finds that he or she is unable to render an opinion without resorting to speculation, the basis for that conclusion should also be thoroughly explained.  

4.  Following the above, if and only if, the VA examiner who conducts the VA psychiatric examination does not find an identified service-connected psychiatric disability precludes the Veteran's gainful employment, then the claims folders (to include access to Virtual VA and VBMS) should be referred to a VA clinician for an employability (TDIU) determination and opinion.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected disabilities (individually or in concert) on his ability to obtain or maintain substantially gainful employment.  In particular, the examiner should review the reports of VA examinations (DBQs) dated in January 2012 and January 2014.  

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



